       Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 1 of 17



               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

NORRIS W. GREEN,                      )
                                      )
      PLAINTIFF,                      )
                                      )
v.                                    )      CASE NO. 2:18-cv-719-SMD
                                      )
STATE BOARD OF MEDICAL                )
EXAMINERS, et al.                     )
                                      )
      DEFENDANTS.                     )

   DEFENDANTS PATRICIA SHANER AND WILSON HUNTER’S
MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

      Defendants Patricia Shaner and Wilson Hunter (collectively, “Counsel

Defendants”) respectfully move this Court to dismiss Plaintiff’s claims against them

for failure to state a claim upon which relief may be granted pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. As grounds for said motion,

Counsel Defendants state the following:

                               INTRODUCTION

      On August 8, 2018, Plaintiff Norris W. Green filed a wrongful termination

lawsuit against his former employer, the Alabama Board of Medical Examiners

(“ABME”), its board members, its general counsel (Defendants Shaner and Hunter),

and other defendants. (See Doc. 1). On September 7, 2018, Plaintiff subsequently

filed his First Amended Complaint (“FAC”). (See Doc. 48). The FAC sought relief
         Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 2 of 17



for five separate causes of action across fifty-four pages, including forty-nine

numbered paragraphs of factual allegations. In response, Defendants filed Motions

for More Definite Statement (Docs. 55, 56), which the Court granted (Doc. 73). In

granting these motions, the Court found that Plaintiff’s FAC was a “classic shotgun

pleading” and ordered Plaintiff to file an amended complaint that complied with the

Federal Rules of Civil Procedure and the Court’s guidelines. (See Doc. 73 at pgs. 3,

7-8).

        Specifically, the Court instructed that Plaintiff’s amended complaint “must

set forth—with clarity—short and plain statements showing that Plaintiff is entitled

to relief” and “must allege facts showing each Defendant’s involvement in each

claim and how each Defendant violated Plaintiff’s rights.” (Id. at pg. 7). While

Plaintiff attempted to shorten his complaint, Plaintiff’s Second Amended Complaint

(“SAC”) still contains the exact flaws previously admonished by this Court. (See

Doc. 73 at pgs. 7-8).      For example, Plaintiff’s SAC features legal arguments

included in the factual allegations, does not in any way adhere to Rule 8(a)(2)’s

“short and plain statement” requirement, and fails to make clear which Defendants

are or are not subjected to each count. (See Doc. 74).

        But, in an effort to efficiently resolve this matter, Counsel Defendants have

attempted to decipher Plaintiff’s flawed SAC to determine what exact wrongs

Plaintiff alleges that Counsel Defendants committed. As pleaded, Plaintiff brings


                                          2
         Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 3 of 17



just two of the five causes of action against Counsel Defendants: Count II, “Tortuous

[sic] Interference with Employment Relationship” and Count III, “Violation of

Privacy.” (See Doc. 74 at pgs. 11, 23). As detailed below, Plaintiff’s SAC fails to

state a claim against Counsel Defendants upon which this Court may grant relief.

Therefore, the Court should grant Counsel Defendants’ Motion to Dismiss.

                                   ARGUMENT

   I.      Plaintiff’s due process claim is not asserted against Counsel
           Defendants, and is in any event without merit.

        Only one count in Plaintiff’s SAC, Cause of Action IV, undertakes to allege

a claim under federal law. (See Doc. 74 at pg. 25). Plaintiff asserts a claim for

“Violation of Procedural Due Process” based on the allegation that he was not

afforded proper notice or a hearing to challenge his termination. (Id. at 25-31).

Notably, however, Plaintiff does not seek judgment against Counsel Defendants,

resulting in Plaintiff failing to allege any federal claims against Counsel Defendants.

        Nevertheless, Counsel Defendants assert that Count IV fails to state a claim

upon which relief can be granted in that, among other reasons, Plaintiff had no

property or liberty interest under Alabama state law in his at-will employment with

the ABME such as would entitle him to the procedural due process he claims he was

denied. Counsel Defendants hereby adopt by reference, and incorporate herein, all

arguments asserted by the ABME in support of its motion to dismiss based on

Plaintiff’s failure to properly allege a due process claim.
                                           3
         Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 4 of 17



   II.     Counsel Defendants are immune from the claims brought by Plaintiff.

         Counsel Defendants assert that Eleventh Amendment immunity bars

Plaintiff’s claims for damages against Counsel Defendants in their official

capacities. Claims for damages against the individuals who carry out the work of

State government in their official capacity are treated as suits against the

governmental entity itself. See, e.g., Kentucky v. Graham, 473 U.S. 159, 166 (1985).

“[A] claim that state officials violated state law in carrying out their official

responsibilities is a claim against the State that is protected by the Eleventh

Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121

(1984). For this reason, the Eleventh Amendment precludes Plaintiff’s claims

against Counsel Defendants, who were at all times employees of the ABME. See,

e.g., Waltz v. Herlihy, 682 F. Supp. 501, 503 (S.D. Ala. 1988) (applying Eleventh

Amendment immunity to preclude plaintiff’s claims against individual defendants

associated with ABME in their official capacities); Wood v. Jackson Hosp., 2018

WL 4656422, at *23 (M.D. Ala. Aug. 23, 2018) (R. & R.) (recommending dismissal

of a claim against the ABME and its employee under Eleventh Amendment

immunity) adopted by Wood v. Jackson Hosp., et al., 2018 WL 4655740, at *1 (M.D.

Ala. Sept. 27, 2018) (holding that an ABME employee sued in his official capacity

on behalf of the ABME shared the ABME’s Eleventh Amendment immunity

precluding damages claims against him).


                                          4
       Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 5 of 17



      Additionally, Counsel Defendants are immune from Plaintiff’s claims under

the doctrine of qualified immunity, which protects government officers when they

are sued in their individual capacities from liability for civil damages so long as the

conduct in which they engaged did “not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Vinyard v.

Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002) (quoting Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982)). Counsel Defendants are also immune from suit via state-

agent immunity, as outlined in Ex parte Cranman, 792 So. 2d 392, 405 (Ala. 2000).

While Plaintiff has attempted to avoid an immunity bar by alleging that Counsel

Defendants were acting outside the scope of their employment, Plaintiff’s

conclusory allegations fail to meet the federal pleading standards articulated in

Iqbal/Twombly, and what specific facts pleaded by Plaintiff demonstrate that

Counsel Defendants were, in fact, acting within the scope of their employment with

the ABME at all times. See infra § III at 6-12. Therefore, Plaintiff’s claims against

Counsel Defendants are due to be dismissed.

      Counsel Defendants further adopt by reference, and incorporate herein, all

arguments asserted by the ABME in support of its motion to dismiss regarding

immunity.




                                          5
          Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 6 of 17



   III.    Even if Counsel Defendants are not immune from suit, Plaintiff has
           failed to state a claim of tortious interference of employment
           relationship against Counsel Defendants.

      The following elements must be shown “by substantial evidence” to establish

a prima facie case of tortious interference with business relations: “(1) the existence

of a protectible business relationship; (2) of which the defendant knew; (3) to which

the defendant was a stranger; (4) with which the defendant intentionally interfered;

and (5) damage.” White Sands Group, L.L.C. v. PRS II, LLC, 32 So. 3d 5, 14 (Ala.

2009) (emphasis supplied). Under Alabama law, a party to a contract or an

employment relationship cannot be liable for an interference with that relationship.

See, e.g., Lolley v. Howell, 504 So. 2d 253, 255 (Ala. 1987); Harrell v. Reynolds

Metals Co., 495 So. 2d 1381, 1388 (Ala. 1986). Moreover, an employee acting

within the scope of her authority is considered under Alabama law to be a party to a

co-employee’s employment relationship. See, e.g., Hickman v. Winston Cty. Hosp.

Bd., 508 So. 2d 237, 239 (Ala. 1987). Plaintiff’s SAC shows on its face that Counsel

Defendants were Plaintiff’s co-employees (See Doc. 74 at pg. 3, para. 1, and pg. 6,

paras. 4-5), and thus were not strangers to Plaintiff’s employment relationship with

the ABME.

      For that reason, to state a claim for tortious interference with employment

relations against a co-employee of the ABME, Plaintiff must allege that the co-

employees, Counsel Defendants, “act[ed] outside [their] scope of employment and


                                          6
       Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 7 of 17



[acted] with malice.” See Perlman v. Shurett, 567 So. 2d 1296, 1297. When an

employee “acts within the general range of [his/her] authority intending to benefit

the [employer], the law identifies [his/her] actions with the [employer],” and the co-

employee cannot be held liable for interference with employment relations if the

employer cannot be held liable for that tort. Id. (internal citations omitted).

     Although Count II of the SAC alleges in a conclusory fashion that Counsel

Defendants acted “outside the line and scope of [their] staff position” in “talking to

strangers about a totally false and improper relationship or extra marital affair [by

Plaintiff] with [another] staff member” (Doc. 74 at pg. 13, paras. 7-8), and that

Counsel Defendants, who were at all times staff attorneys in ABME’s legal division

(Id. at pg. 6, para. 4), created a false impression that the ABME “legal division was

in shambles” (Id. at pg. 13, para. 8), Plaintiff’s pleading fails to satisfy

Iqbal/Twombly pleading requirements.

     Under Iqbal/Twombly, to survive a Rule 12(b)(6) motion to dismiss, a

complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A review of the SAC




                                          7
          Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 8 of 17



    demonstrates that Plaintiff is simply “armed with nothing more than conclusions.”

    Id. at 678-79.

         The conclusory allegation in Count II that Counsel Defendants acted outside

    the scope of their employment is deficient under Iqbal/Twombly first because

    nowhere does the SAC identify any “strangers” to whom Counsel Defendants

    allegedly spoke about an improper relationship.1 Nor does the SAC allege any facts

    supporting a contention, if there be one, that Counsel Defendants having spoken to

    a “stranger” about an “improper relationship” caused Plaintiff to lose his position

    with the ABME. Rather, the SAC alleges that Counsel Defendants presented

    “fabricated evidence” to the ABME, their employer, which proximately caused

    Plaintiff’s dismissal. Such an alleged report to Counsel Defendants’ employer

    about the agency director does not support any plausible contention that Counsel

    Defendants were acting outside the line and scope of their employment. In fact, it

    supports the opposite conclusion—the ABME’s attorneys allegedly reported a

    matter directly to their employer, an act clearly within the scope of their

    employment. Indeed, the SAC does not allege that doing so fell outside Counsel

    Defendants’ employment. Nor could it.



1
  Interestingly, Count II of Plaintiff’s SAC alleges that Counsel Defendants also
spoke to Board members about Plaintiff having an “improper relationship”, but does
not allege, nor could it, that Counsel Defendants acted outside their employment in
doing so.
                                            8
       Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 9 of 17



      Presenting complaints to one’s employer about the director of the agency, or

anyone doing business with the employer, falls squarely within the line and scope of

one’s employment. See, e.g., Hanson v. New Tech., Inc., 594 So. 2d 96, 101 (Ala.

1992). In Hanson, an employee of the defendant corporation wrote a memorandum

to her employer, and all employees in the company, that allegedly falsely accused

plaintiff of dishonesty resulting in termination proceedings. Id. at 99-101. On

summary judgment, the Alabama Supreme Court found as a matter of law that the

defendant employee was acting within the scope of her authority and could not,

therefore, be liable for interference regardless of whether facts in the memorandum

were false. Id. at 101.

      Henderson v. Early, 555 So. 2d 130, 132 (Ala. 1989), also supports this

proposition. There, the plaintiff sued a co-employee for intentional interference

alleging that her employment was terminated because of defendant’s fabricated,

false, and malicious comments about her. Id. at 131. The plaintiff also alleged that

the comments were made by the defendant to further the defendant’s “own personal

goals.” Id. Despite these allegations, the Alabama Supreme Court held that the

plaintiff had not sufficiently alleged that the defendant had acted outside the line and

scope of her employment. Id. at 132.

      The dispositive point is that under Iqbal/Twombly pleading requirements,

merely alleging that Counsel Defendants fabricated and communicated false


                                           9
      Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 10 of 17



statements to the ABME does not adequately support Plaintiff’s conclusory

allegation that, in doing so, Counsel Defendants were acting outside the scope of

their employment.

      The apparent purpose of Plaintiff’s allegation that Counsel Defendants

communicated falsehoods to “strangers” is to add support for Plaintiff’s conclusory

allegation that Counsel Defendants were acting outside the scope of their

employment. This effort, however, is unavailing. Although Plaintiff does not

allege to what strangers Counsel Defendants supposedly communicated falsehoods,

the only alleged “stranger” referred to by name in Plaintiff’s SAC is Defendant Dr.

Boyde Jermone Harrison (“Harrison”). (See Doc. 74 at pg. 5, para. 3). According

to Plaintiff’s SAC, Defendant Harrison became a “stranger” on August 15, 2017,

when he resigned as president of the Medical Association of the State of Alabama

(“MASA”) and, therefore, from the Board of Censors of MASA. (See Doc. 74 at

pg. 4, para. 3). As a result of that alleged resignation, according to Plaintiff’s SAC,

Defendant Harrison could no longer serve on the ABME even though he continued

to participate fully as a member of the ABME during all relevant times. (See Doc.

74 at pg. 4, para. 3, and pg. 28, para. 17).

      Counsel Defendants adopt by reference, and incorporate herein, the motion to

dismiss filed by Defendant Harrison, including in particular his position with

respect to whether at relevant times he continued to serve de jure as a member of


                                          10
          Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 11 of 17



    the ABME. Whether he did or not, there is no allegation in Plaintiff’s SAC that

    Counsel Defendants were aware that Defendant Harrison had resigned from service

    as president of MASA, or that for any other reason, he might not validly be serving

    as a member of the ABME.

         The allegations of Plaintiff’s SAC in any event make clear that Defendant

    Harrison continued to serve as a de facto member of the ABME. Accordingly, even

    if Counsel Defendants communicated false complaints to Defendant Harrison about

    Plaintiff, something they deny having done, the communication of those complaints

    still would have been within the line and scope of their employment. As is made

    clear by Ala. Code § 36-1-2, Defendant Harrison’s acts in exercising the functions

    of a member of the ABME were valid and binding not only with respect to Plaintiff,

    but also with respect to all other persons interested or affected by his acts. 2 That

    would include Counsel Defendants.




2
     Alabama Code § 36-1-2 provides as follows:

         The official acts of any person in possession of a public office and
         exercising the functions thereof shall be valid and binding as official
         acts in regard to all persons interested or affected thereby, whether such
         person is lawfully entitled to hold office or not and whether such person
         is lawfully qualified or not, but such person shall be liable to all
         penalties imposed by law for usurping or unlawfully holding office or
         for exercising the functions

                                            11
         Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 12 of 17



      Based on the foregoing, Plaintiff’s SAC fails to state a cause of action for

interference with his employment relationship upon which the Court can grant relief

against Counsel Defendants. Even after being given the opportunity to amend his

complaint, Plaintiff’s SAC fails to adequately plead under the Iqbal/Twombly

pleading requirements that Counsel Defendants were either strangers to his

employment relationship with the ABME or that Counsel Defendants acted outside

the scope of their employment in allegedly complaining to management of the

ABME about Plaintiff or about the status of the ABME legal division in which

Counsel Defendants served.

   IV.     Even if Counsel Defendants are not immune from suit, Plaintiff has
           failed to state a claim for violation of privacy against Counsel
           Defendants.

      With respect to Count III of Plaintiff’s SAC, “Violation of Privacy”, Plaintiff

undertakes to state a claim for “false light” breach of privacy. (See Doc. 74 at pg.

23-25). Counsel Defendants adopt by reference, and incorporate herein, the motions

to dismiss, and the arguments contained therein, filed by the other defendants in this

case. Independently of those motions, however, it is clear from the allegations in

Plaintiff’s SAC that the Court should dismiss Counsel Defendants from this count.

      To state a claim for false-light invasion of privacy against Counsel

Defendants, Plaintiff must allege that Counsel Defendants gave publicity to a matter

concerning Plaintiff that placed Plaintiff in a false light before the “public.” See,


                                         12
       Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 13 of 17



e.g., Regions Bank v. Plott, 897 So. 2d 239, 244 (Ala. 2004) (quoting Butler v. Town

of Argo, 871 So. 2d 1, 12 (Ala. 2003)). Plaintiff’s SAC fails to do so here.

      Challenged communications that are not sufficiently public cannot give rise

to a “false light” cause of action. See, e.g., Cartwright v. Tacala, Inc., 2000 WL

33287445, at *13-14 (M.D. Ala. Nov. 1, 2000). In Cartwright, the plaintiff, an

employee at a restaurant, brought a false light claim against her manager alleging

that in three staff meetings with other employees (about 18 people) the defendant

suggested the plaintiff was having a romantic relationship with a co-worker. Id. at

*14. In granting summary judgment, the Court held that the communications were

not truly public, relying upon Hoover v. Tuttle, 611 So. 2d 290, 292 (Ala. 1992) (no

actionable “false light” claim where false statements were made in an executive

committee meeting) and Johnston v. Fuller, 706 So. 2d 700, 703 (Ala. 1997) (in

finding insufficient publicity to support an invasion of privacy claim, stating,

“[Defendant] did not broadcast over the radio the information obtained about

[plaintiff], he did not print it in a newspaper, and he did not tell it to a large number

of people.”).

      With respect to Counsel Defendants, Plaintiff‘s allegations are even more

deficient than with respect to other defendants named as parties to the “violation of

privacy” count. Plaintiff does not allege in Count III that Counsel Defendants

publicized anything about him. Rather, putting Plaintiff’s exceedingly ambiguous


                                           13
       Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 14 of 17



allegations of fact in this count in their best light, the heart of the purported claim is

that the defendant members of the ABME, who are the same people who serve on

MASA’s Board of Censors, discussed Plaintiff at a Board of Censors meeting.

According to Plaintiff, the exact same individuals discussing him outside of a

meeting of the ABME (i.e., in a meeting of the Board of Censors attended only by

the same people who would attend a meeting of the ABME) satisfies the publicity

element of a false light breach of privacy claim.3 Put differently, Plaintiff contends

that Defendant ABME members’ communicating about Plaintiff to themselves at a

meeting of the Board of Censors put Plaintiff in a false light “before the “public.”

      Leaving aside the illogic of Plaintiff’s position, there is no allegation in Count

III that Counsel Defendants attended the relevant, or any other, Board of Censors

meeting or that they at any time communicated anything about Plaintiff to the Board

of Censors. For that reason alone, and for the reasons set out in the motions to

dismiss filed by other defendants, Count III should be dismissed as to Counsel

Defendants.




3
 Plaintiff does allege that “at least one other private individual” attended the Board
of Censors meeting. Aside from the problem that communicating to so few people
does not satisfy the “publicity” element of a false light breach of privacy claim,
Plaintiff’s SAC alleges that this Board of Censors meeting was a private (Doc. 74 at
pg. 26, para. 8), non-public (Id. at pg. 28 para. 15), and off-the-record (Id. at pg. 26,
para. 8) meeting.
                                           14
      Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 15 of 17



                              CONCLUSION

     Based on the above, the Court should grant Counsel Defendants’ Motion to

Dismiss Plaintiff’s Second Amended Complaint.



                                   Respectfully submitted,

                                    s/Robert D. Segall
                                    Robert D. Segall (ASB-7354-E68R)
                                    Copeland Franco Screws & Gill, P.A.
                                    Post Office Box 347
                                    Montgomery, AL 36101-0347
                                    Phone: (334) 834-1180
                                    Fax: (334) 834-3172
                                    Email: segall@copelandfranco.com

                                    Attorney for Patricia Shaner

                                   s/ Marc James Ayers
                                   Marc James Ayers (ASB-7731-A60M)
                                   Davis S. Vaughn (ASB-4208-W14X)
                                   Bradley Arant Boult Cummings LLP
                                   1819 5th Avenue N.
                                   Birmingham, AL 35203-2120
                                   Mayers@bradley.com
                                   dvaughn@bradley.com

                                   Attorneys for Wilson Hunter




                                     15
      Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 16 of 17



                         CERTIFICATE OF SERVICE

I hereby certify that on this 13th day of May 2019, I filed the foregoing with the
Clerk of the Court using the CM/ECF System which will notify the following
counsel of record electronically:

Attorney for Plaintiff                      Attorneys for Board of Censors of
B. Kincey Green, Jr.                        the Medical Assn. of AL and
Reeves & Stewart, P.C.                      The Medical Assn. of AL
P.O. Box 447                                Arnold W. Umbach, III
Selma, AL 36702                             Madeleine Greskovich
kincey@bellsouth.net                        Walter W. (Billy) Bates
                                            Starnes Davis Florie, LLP
Attorneys for Alabama Board of              100 Brookwood Place, Floor 7
Medical Examiners; H. Joseph                Birmingham, AL 35209
Falgout, M.D.; Mark H. LeQuire,             tumbach@starneslaw.com
M.D.; Gregory W. Ayers, M.D.; Eli L.        msg@starneslaw.com
Brown, M.D.; David P. Herrick, M.D.;        wwb@starneslaw.com
Beverly F. Jordan, M.D., Gary F.
Leung, M.D.; John S. Meigs, Jr., M.D.,      Attorney for Boyde Jerome
Dick Owens, M.D.; Bradley S. Rice,          Harrison, M.D.
M.D., Charles M.A. Rogers, IV, M.D.         Brandon Essig
                                            Logan Mathews
Barbara J. Wells                            Lightfoot Franklin & White, LLC
C. Richard Hill, Jr.                        400 20th Street N.
Capell & Howard, P.C.                       Birmingham, AL 35203-3202
P.O. Box 2069                               bessig@lightfootlaw.com
Montgomery, AL 36102-2069                   lmatthews@lightfootlaw.com
Barabara.wells@chlaw.com
Rick.hill@chlaw.com

Tabor Novak
Miland Simpler, III
Ball, Ball Matthews & Novak, PA
P.O. Box 2148
Montgomery, AL 36102-2148
tnovak@ball-ball.com
msimpler@ball-ball.com



                                       16
Case 2:18-cv-00719-SMD Document 79 Filed 05/13/19 Page 17 of 17




                            s/ Davis S. Vaughn
                            Of Counsel




                              17
